SCHROEDER,
Justice, dissenting.
I respectfully dissent. Idaho Criminal Rule 54.3(a) provides that the time for filing an appeal begins to run “from the date evidenced by the filing stamp of the clerk of the court on the judgment, order or decree appealed.” The time does not run from the oral pronouncement of the court. When the sentencing court issued its order revoking probation on December 29, 1995, the written order specified that the court retained jurisdiction. There was no reason for Ferguson to appeal that order. The fact that the order *162was incorrect should not be held against Ferguson in counting time for the appeal. The order said what it said. The Board of Correction would have been obliged to follow the order, and Ferguson had a right to expect that the order would be followed. The confusion between the oral comments of the court and the written order should be resolved in favor of Ferguson by virtue of I.C.R. 54.3(a).
A written order reflecting the actual sentence was not filed until January 24, 1996. In effect Ferguson did not receive the type of notice required by Rule 54.3(a) to commence the time for appeal until the corrected order was filed. The time for appeal should be counted from that date.
The consequences of failure to file a timely appeal are harsh. To justify that harshness the rules governing the time for filing must be clear. I.C.R. 54.3(a) is clear. The defendant should not have the burden of determining that the order was invalid and appeal when there is no reason to appeal the order as written. Only when the corrected order was entered did Ferguson have a reason to appeal.
The Court should not hold the district court’s error against Ferguson. His appeal should be heard.
TROUT, C.J., concurs in dissent.